Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell Lamont Bostick petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Bostick’s motion on April 8, 2010. Accordingly, because the district court has recently decided Bostick’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*455fore the court and argument would not aid the decisional process.

PETITION DENIED.